Title: To James Madison from Charles D. Coxe, 20 October 1820
From: Coxe, Charles D.
To: Madison, James


                
                    Sir,
                    Sidney, near Pittston N. Jersey October 20th 1820.
                
                On the dismissal of Lieut Col. Gale from the Marine Corps, The officers have alledged to me, through my friend Mr. Pleasonton of the Treasury Department, that, as they do not conceive I have resigned my commission in that Corps, they would be very glad of my being placed at the head of it; to which the date of my Commission would entitle me.
                I conceive it now to be in your power to do me a kindness as well as an act of justice. You know the circumstances attending my being left at Tunis by my commanding officers Captain Dent & Commodore Campbell in 1806, and my subsequent appointment as Consular agent by Mr. Lear. The latter gentleman approving of my conduct promised to use his endeavours to obtain me the appointment as Consul, on receiving which, I was to have resigned my military Commission, and not otherwise.
                I was suffered to remain several years there without any answer. I at length received a letter from the then Secretary of the Navy (Paul

Hamilton Esq.) dated the 15. June 1809, informing me that “my long absence was complained of by the officers junior to me in rank,” and desired me to inform him “whether it was my determination to remain at Tunis or not?” If I chose to remain he “thought it proper I should transmit to him my military Commission in the Marine Corps”—or if I should “prefer holding my military Commission” to return immediately to the U. States. I answerd Mr. Hamilton stating to Him the cruel dilemma in which I was placed leaving my fate entirely in the hands of Government, implicitly relying on it’s justice. This answer he never acknowledged to me his having received or accepted from which I concluded that he had alter’d his mind about the necessity of my resigning. I retain’d my Commission in my own hands, not doubting that justice would be done me by the President on my return (in case I should be superseded in the Consulate at Tunis) and that my military Commission would remain valid. From his requesting me to inform him “whether it was my determination to remain at Tunis or not”—I naturally concluded the thing was understood between the heads of the Depts. of State and the Navy, and that the choice of remaining was left to me; for I could hardly suppose Mr. Hamilton would on his own authority, without an understanding with the Secretary of State (under whose orders I was acting as Consular agent,) risque leaving the Consulate unrepresented, when there was such a large amount of American property consigned to my care, which I could not abandon without evident risque, before being regularly relieved, I found myself constrained and forced to remain where I was, and to leave my fate in the hands of Government.
                On my return to Washington, I paid my respects to you, and stated the very disagreeable situation in which I was placed, after having served my Country so long, during an absence of more than ten years, under so many discouraging circumstances, and with the express approbation of my superiors. You were good enough to say that you had always considered me as attached to the Marine Corps, and that you had appointed a Consul to succeed me under the idea that I wished to return to my post. I do not pretend to recollect your precise words, but I understood that fully to be your meaning. And, again, when my Consular accounts were sent to you from the Dept. of State for inspection, you returned for answer in a note, as near as my recollection serves me, that you did not think several charges ought to be allowed to me, as I was an officer in the Marine Corps and not a regularly appointed Consul, which I believe you will recollect.
                The letter of Mr. Hamilton to me, therefore, I had every reason to believe was written without even the knowledge of The President, and that its object, (to force from me an involuntary resignation) was abandoned by him, as all the officers I met at Washington with Colonel Wharton, disclaimed having any hand in it. The officers now alledge that they would be very glad to see me take my rank at the head of the Corps, the truth of

which The President has it in his power to ascertain. As I was placed at Tunis before Mr. Munroe came into office, my case did not come immediately under his notice. I have therefore taken the liberty to write to you on the subject, cherishing the fervent hope, you will have the goodness to address a line to The President in my favor on this occasion, as I have never entertained a doubt of your willingness to do me justice as far as is in your power. I beg leave to solicit the honor of an answer as soon as your convenience will permit, and with my best wishes for the health and happiness of yourself and amiable Lady, to whom, I pray you will present my most respectful regards, I have the honor to remain, With the highest Esteem and respect, Sir, Your most obedt. humle Servt.
                
                    Charles D: Coxe
                
            